DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Vanlightly (A Dive into Multi-Topic Subscriptions with Apache Kafka, 11-Sept-2019, cloudkarafka, https:/www.cloudkarafka.com/blog/a-dive-into-multi-topic-subscriptions-with-apache-kafka.html), teaches allowing a single consumer to subscribe to multiple topics at the same time and process both in a combined stream of records. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “after the transaction is committed, updating a first field for the first record with an identifier of the commit of the transaction, wherein the identifier of the commit of the transaction and identifiers of other commits of other transactions on the database indicate ordering of the commit of the transaction with respect to the other commits of the other transactions; and updating, based on the identifier of the commit of the transaction and a last stored value among values stored in second fields of a second plurality of records that are associated with the other events, a value of a second field of a second record associated with the event such that the payload of the event and the payloads of the other events are retrievable from the first record and the first plurality of records to be transmitted in an order based on the value of the second field of the second record and the values of the second fields of the second plurality of records to one or more consumers that have subscribed to the topic, wherein the second record and the second plurality of records are included in a second database object together with records that are associated with events associated with another topic,” and similarly in independent claim 11.
Dependent claims 2-10 and 12-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198